Title: To Thomas Jefferson from Meriwether Lewis, 15 July 1803
From: Lewis, Meriwether
To: Jefferson, Thomas


          
            Dear Sir,
            Pittsburgh July 15th. 1803.3. O’Clock P.M.
          
          I arrived here at 2 O’Clock, and learning that the mail closed at 5 this evening hasten to make this communication, tho’ it can only contain the mere information of my arrival. No occurrence has taken place on my journey heither sufficiently interesting to be worthy of relation: the weather has been warm and dry; the roads in consequence extreemly dusty, yet I feel myself much benefitted by the exercise the journey has given me, and can with pleasure anounce, so far and all is well.—
          
          I have not yet seen Lieut. Hook nor made the enquiry relative to my boat, on the state of which, the time of my departure from hence must materially depend: the Ohio is quite low, but not so much so as to obstruct my passage altogether.—
          Your Obt. Humble Sert.
          
            Meriwether Lewis.
          
        